Case 1:21-cv-00811-DLC Document 29 Filed 09/10/21 Page 1of1

 

_o «Belkin - Burden - Goldman, rep zovedsoaverne

. jaw York, N.Y, 10016
B BG Tel: 212.867.4466
ATTORNEYS AT LAW Facztzz0riase

www. bbgllp.com

 

September 10, 2021

VIA ECE and Overnight Mail
Honorable Denise L. Cote, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007
Re: 605 Fifth Property Owner, LLC v. Abasic, S.L.
Case No.; 21-cv-00811-DLC

Dear Judge Cote:

We represent Plaintiff, 605 Fifth Property Owner, LLC (“Plaintiff”), in the above referenced action.
The action seeks to enforce a commercial lease guaranty. By Decision and Order dated June 30, 2021, Hon.
Judge Vernon S. Broderick granted Defendant Abasic S.L.’s (“Defendant”) motion to stay this action
pending the outcome of an appeal to this Court (the “Appeal”) by Defendant’s subsidiary (the underlying
tenant), NTS W. USA Corp., (“(DUSA”), from the final judgment of Bankruptcy Court, Southern District of
New York (the “Final Judgment”), dismissing DUSA’s claim that the lease between Plaintiff and DUSA
should be canceled or that rent due under the lease should be abated or deferred under the doctrines of
frustration of purpose or impossibility of performance of the lease (the “Stay Order,” ECF Doc No. 26).

The Stay Order found that a stay of this action was warranted pending the outcome of the Appeal “to
foster judicial economy and to protect the parties from the vexation of concurrent litigation over the same
subject matter,” and directed the parties to submit letters providing their respective positions of how a
decision on the Appeal affects this action and the Stay Order. See id. at 8-9.

The Appeal was decided in favor of Plamtiff, by Decision and Order (Setbel, J.), dated September
9, 2021, a copy of which (and the Judgment dismissing the Appeal) is annexed hereto, in which the Court
affirmed the Final Judgment in its entirety and directed the Clerk to close the Appeal (the “Order on
Appeal’). Based on the Order on Appeal and affirmance of the Final Judgment, we respectfully submit
that the basis for the stay under the Stay Order is now moot, and request that the stay be vacated, and that
the Court set the matter down for an initial case management conference at its earliest convenience.

“The s s Keay is bfkab: Vas po tees Respectfully submitted,
SLM Al? ps paces inn Perch Ponorenn 18 Gay 8 obemen

ee av PSS an as~ ar 2 Solomon

Encl.
cc: All Counsel (Via ECF nd omail) ry
IKAT2/12204,0607/3163463,1

 
